Citation Nr: 1012859	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-32 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disorder, to include anxiety and major depressive disorder 
but excluding PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from April 1968 until January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
CA.  The claims file was subsequently transferred to the RO 
in Oakland, CA.

The Board notes that claims of entitlement to service 
connection for PTSD had been denied by the RO in unappealed 
decisions dated in June 1995, December 1995, January 1996, 
March 1996, and December 2000.  While the June 2003 rating 
on appeal was characterized as involving a claim for "manic 
depressive disorder, also claimed as anxiety/schizoaffective 
disorder," the claim was later clearly expanded to include 
PTSD.  See October 2008 supplemental statement of the case.  
That document indicated that the entire appeal was being 
considered on the basis of whether new and material evidence 
had been received to reopen the previously denied claims.  
However, claims based upon distinctly and properly diagnosed 
diseases or injuries cannot be considered the same claim. 
See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996). Boggs v. 
Peake, 520 F.3d 1330 (2008).  Thus, the claim of service 
connection for manic depressive disorder is a new claim that 
had not previously been denied.  As such, new and material 
evidence is not required as to that claim.  However, given 
the procedural history set forth above, new and material 
evidence is required with respect to the PTSD claim.  
Accordingly, the issues on appeal are as set forth on the 
title page of this decision.  

The Veteran provided testimony at an October 2009 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.

The merits of the claim for PTSD is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed December 2000 decision, the RO denied a 
request to reopen a claim of entitlement to service 
connection for PTSD.

2.  The evidence added to the record since December 2000, 
when viewed by itself or in the context of the entire 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonably possibility 
if substantiating the claim.

3.  A psychiatric disorder to include anxiety, and or major 
depressive disorder, but excluding PTSD, was not shown 
during service or for many years thereafter, and there is no 
competent medical evidence linking the disorder to service.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision which denied the 
Veteran's request to reopen a claim of entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002). 

2.  The evidence received subsequent to the December 2000 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for pes 
planus have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  A psychiatric disorder to include anxiety, and or major 
depressive disorder was not incurred or aggravated by active 
service, and a psychosis may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, a letter was sent to the Veteran in April 2003 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  A subsequent letter in June 2008 explained how VA 
established disability ratings and effective dates.  
Although issued after the adverse decision on appeal, the 
claim was readjudicated in October 2008, curing the timing 
deficiency.  Accordingly, no further development is required 
with respect to the duty to notify.

The Board acknowledges that the October 2008 supplemental 
statement of the case indicates that new and material 
evidence is required to reopen the Veteran's claim.  As 
noted in the INTRODUCTION, the claim of service connection 
for a psychiatric disability other than PTSD does not here 
require new and material evidence.  The Board has 
contemplated whether the potential confusion that could have 
resulted from such misstatement created a notice defect 
here.  However, from the overall communications of record, 
to include the April 2003 VCAA letter, a reasonable person 
would have understood what was needed to substantiate the 
claim.  As such, no prejudice resulted from the misstatement 
in the October 2008 supplemental statement of the case and 
no further development is required with respect to the duty 
to notify.   

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran indicated at his October 2009 
hearing that there might be some outstanding post-service 
treatment records.  Specifically, he stated that he went for 
treatment for insomnia at the Seattle, Washington, VA 
facility in 1976 or 1977.  However, at the hearing the 
Veteran indicated he only went to the main desk of the 
hospital and did not receive any treatment at the facility.  
The Veteran also stated at his October 2009 hearing that he 
received treatment at a VA facility in Dallas, Texas in 
1990, 1991, and 1992 and at a Waco facility in 1992.  After 
careful review of the records, the Board finds that these 
documents are of record and no further development is needed 
in this regard. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.   Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

I. New and Material Evidence, PTSD

Again, the RO denied a claim of entitlement to service 
connection for PTSD on numerous occasions, most recently in 
December 2000.  The Veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105.  The 
RO has construed the Veteran's current psychiatric claim as 
involving PTSD.  

Based on the procedural history outlined above, the issue 
for consideration as to the pes planus issue is whether new 
and material evidence has been received to reopen the claim.  

For all claims made on or after August 29, 2001, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating 
the claim. 38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  The VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the veteran 
in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but 
see 38 U.S.C.A. § 5103A (West 2002)(eliminates the concept 
of a well-grounded claim).

The evidence at the time of the last final denial in 
December 2000 failed to demonstrate any diagnoses of PTSD.  
On that basis, the RO declined to reopen the claim.  

The evidence received subsequent to December 2000 includes 
VA outpatient records dated in December 2004 containing a 
diagnosis of "history suggests PTSD, delayed onset."  
Resolving doubt in the Veteran's favor, this evidence is 
found to relate to an unestablished fact necessary to 
substantiate the claim and, in conjunction with additional 
development, raises a reasonable possibility of 
substantiating the claim.  Accordingly, the requirements 
under 38 C.F.R. § 3.156(a) are found to be met and the claim 
is reopened.  The merits of the issue will be addressed in 
the REMAND portion of the decision. 


The Board notes that claims of entitlement to service 
connection for PTSD had been denied by the RO in unappealed 
decisions dated in June 1995, December 1995, January 1996, 
March 1996, and December 2000.  


II.  Service Connection- Psychiatric disorder, to include 
anxiety and major depressive disorder but excluding PTSD

The Board has reviewed the evidence in the Veteran's claims 
files that includes his written contentions, service 
treatment records, private and VA medical records and 
examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay 
testimony, of an in-service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under 
a broad interpretation, consistent with the facts in each 
case with all reasonable doubt to be resolved in favor of 
the claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction in 
the evidence.  38 C.F.R. § 3.102.

In the present case, the service treatment records are 
silent as to any complaints for any chronic psychiatric 
disorder, to include major depressive disorder.  Indeed, 
separation examination was clinically normal and the Veteran 
denied nervous trouble on an accompanying report of medical 
history.

A post-service April 1970 VA psychiatric evaluation, done 
after the Veteran was hospitalized due to a car accident, 
indicated that he had no evidence of mental illness, but was 
tense, as would be expected following an accident.  He was 
oriented in all spheres and did not demonstrate or exhibit 
depression or suicidal ideation.

VA treatment records beginning in December 1991 note that 
the Veteran suffered from major depression.  Dallas VAMC 
records from 1991 to 1992 show that his antidepressant was 
changed.  The Veteran stated that the insomnia seemed to be 
the primary cause of his depression.   

In October 1992, the Veteran was hospitalized for his 
recurrent depression at the VAMC in Waco, Texas.  At that 
time, he indicated that he had been having periods of 
depression since he was 27 years old. The VA records also 
indicate that in August 1993 the Veteran requested "shock 
therapy" for his long-standing depression, which was 
resistant to multiple antidepressants.  He indicated he had 
suffered from depression for the past 18 years.

In a January 1995 Social and Industrial Compensation and 
Pension examination for PTSD, the examiner indicated that 
the Veteran had a lengthy history of depressive episodes and 
numerous hospitalizations.  However the examiner agreed with 
the Veteran, stating that he should be filing for a non-
service connected disability rating for major depression.  
Furthermore in a February 1995 VA examination, the Veteran 
was diagnosed with manic depressive disorder consisting of 
hypomanic episodes with irritability, impatience, slight 
grandiosity, difficulty following through on projects, and 
isolative behaviors.

A September 1995 examination associated with his Social 
Security records reveals a diagnosis of bipolar disorder.  

Additionally, in a May 2006 compensation and pension 
examination, the examiner acknowledged that the Veteran has 
suffered from and been hospitalized for major bouts of 
depression.  The examiner assessed the Veteran's GAF score 
to be 55, which indicates moderate symptoms.  Moreover, he 
stated that the severe depression seems to have been more-
or-less controlled with medications, as has the more recent 
diagnosis of dysthymia.  The examiner acknowledged that the 
Veteran is disabled and not able to work, however, indicates 
that there was no manifestation of a significant nervous 
disorder during active service.  The examiner opined that 
PTSD would be the only diagnosis in this set with a delayed 
onset and the Veteran did not meet the criteria for that 
diagnosis

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is a preponderance of the 
evidence against entitlement to service connection for a 
psychiatric disorder to include anxiety and or depression.  
Again, the first documented post-service treatment for a 
psychiatric disorder is shown in 1991, over 20 years 
following the Veteran's discharge.  In this regard, evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

It is acknowledged that the Veteran is competent to report 
observable symptoms such as depression or other psychiatric 
symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, to the extent that the Veteran 
is claiming continuous symptomatology since active service, 
he is not found to be credible.  Indeed, he raised no 
complaints in his report of medical history upon separation.  
Furthermore, he did not raise a claim for any psychiatric 
disability until 1994, over 20 years following discharge 
from his period of honorable service.  Had he been 
experiencing continuous symptoms, it is reasonable to expect 
that he would have made a claim many years earlier.  
Moreover, the Veteran himself reported during treatment that 
his psychiatric symptoms began at age 27, which would have 
been in 1973, following discharge from active service.  
Additionally, in a 1993 record, the Veteran indicated an 18-
year history of psychiatric problems, which would date the 
onset of symptomatology in 1975, 5 years after separation.  
For the foregoing reasons, then, continuity of 
symptomatology has not been established, either by the 
clinical record, or by the Veteran's own statements.   
Moreover, no competent medical evidence causally relates any 
current psychiatric disorder (excluding PTSD) to active 
service.  Indeed, the VA examination in 2006 reached the 
opposite conclusion.  

The Veteran may believe his psychiatric disorder, to include 
anxiety and major depressive disorder, but excluding PTSD, 
is due to active service. However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Finally, as manifestations of a psychosis were not 
demonstrated within the first post-service year, presumptive 
service connection based on chronic disease does not serve 
as a basis for an award here.

In sum, there is no support for a grant of service 
connection for a psychiatric disorder to include anxiety and 
major depressive disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a psychiatric disorder to include 
anxiety and major depressive disorder, and excluding PTSD, 
is denied.


REMAND

The instant decision reopens a claim of service connection 
for PTSD.  The Veteran has contended that a dental office in 
which he worked took a direct hit from a 122mm rocket.  He 
had been assigned to the 715 Assault Helicopter Company, 
173rd Infantry Brigade, American Division, at the time of the 
attack, which he stated likely occurred sometime around 
March 1969.  The dental office was located in Chu Lai, South 
Vietnam.  He indicated that 8 people were killed and 33 more 
were injured.  

The above-described stressor appears to be verifiable.  
However, a review of the record does not disclose that any 
attempts at verification were made by the RO.  Such attempt 
should be undertaken.  Moreover, the Veteran's personnel 
records should be obtained, as well as any unit records for 
the 715 Assault Helicopter Company, 173rd Infantry Brigade, 
American Division.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to set forth 
clearly and concisely all claimed 
stressful events that purportedly 
occurred during his active service. This 
should include the dates and places of 
the occurrences, the units to which he 
was assigned at such times, and the 
names of others who were involved, 
injured or killed.

2. In any event, prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the Veteran's alleged 
stressors, to include the rocket attack 
on the dental office in Chu Lai between 
March and May 1969.  Obtain the 
Veteran's personnel records and send 
copies showing service dates, duties, 
and units of assignment, etc. to the 
JSRRC.  

Also send JSRRC copies of any documents 
in which the Veteran's alleged stressors 
are described. Specifically ask JSRRC 
or, if necessary, the National Personnel 
Records Center (NPRC) for any incident 
or casualty reports or other records 
that might document the incidents 
alleged.

3. If, and only if, sufficient 
information is obtained verifying the 
Veteran's claimed stressor(s), schedule 
him for a VA psychiatric examination to 
determine whether it is at least as 
likely as not that: (1) he has PTSD in 
conformance with the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-
IV) and, if he does, (2) is such 
diagnosis a result of any in-service 
stressor(s).  Send the claims folder to 
the examiner for a review of the 
veteran's pertinent medical history to 
facilitate making these determinations.  
All opinions should be accompanied by a 
clear rationale.  If the examiner cannot 
respond without resorting to 
speculation, he should explain why a 
response would be speculative.
 
4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


